DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0275220, Shu.
	In regards to claim 1, in Figures 1-4 and paragraphs detailing said figures, Shu discloses a water hose coupling comprising: a. a first coupling portion (7) having a cylindrical surface of threads for mating with one of a water hose, water source, and water hose accessory and a first larger diameter base (hexagon flats); b. a second 
	In regards to claim 7, in Figures 1-4 and paragraphs detailing said figures, Shu discloses said cylindrical surface of threads comprises a circular male threaded end having an inner circular opening allowing water to pass therethrough and said first larger diameter base includes an inner circular opening allowing water to pass therethrough. 
In regards to claim 8, in Figures 1-4 and paragraphs detailing said figures, Shu discloses said second larger diameter base is integral with said male stem. 

In regards to claim 42, in Figures 1-4 and paragraphs detailing said figures, Shu discloses said first larger diameter base of said first coupling portion allows a user to tighten the circular male threaded end attached to said first larger diameter base without the use of a tool.

Claim(s) 1, 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0070550, Lin et al.
	In regards to claim 1, in Figure 1 and paragraphs detailing said figure, Lin et al disclose a water hose coupling comprising: a. a first coupling portion (10) having a cylindrical surface of threads for mating with one of a water hose, water source, and water hose accessory and a first larger diameter base (surface radially outward of 101); b. a second coupling portion (13) comprising a first end, a second end, a second larger diameter base (large section near lead line of 13), and an outer diameter, said first end including a male stem configured to be received by said first coupling portion and said second end comprising a coupling protrusion configured to removably interface with and be overlapped by a water hose wherein said removably interfacing coupling protrusion 
	In regards to claim 7, in Figure 1 and paragraphs detailing said figure, Lin et al disclose said cylindrical surface of threads comprises a circular male threaded end having an inner circular opening allowing water to pass therethrough and said first larger diameter base includes an inner circular opening allowing water to pass therethrough. 
In regards to claim 8, in Figure 1 and paragraphs detailing said figure, Lin et al disclose said second larger diameter base is integral with said male stem. 
In regards to claim 9, in Figure 1 and paragraphs detailing said figure, Lin et al disclose said freely rotating connection connects said first coupling portion with said male stem of said second coupling portion. 
In regards to claim 13, in Figure 1 and paragraphs detailing said figure, Lin et al disclose said track is accessible by an access port (101) on said first coupling portion wherein a 


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679